Title: To Benjamin Franklin from Moses Brown, 23 July 1781
From: Brown, Moses
To: Franklin, Benjamin


Sir
Amsterdam July the 23d 1781
Youl please to Excuse my freedom in Troubling you with these few lines to ask the favour Wheather your Exelencey Ever granted one Mr. Benjn. Joy a pass for goods to be Shipt. in London for america as I had the pleasuer to Captor Sd Joy on my pasage here in a fine Copper Bottom Brig Mounting Six Six poundirs and the people I took out of her tells me that She Was Comisond against the Unitid States her papers All proved her to be bound for [New] york but finding me to be An American producd. a pass from your Excelenecy to pass to Phelidelphia but I Thought Best by Virtue of a Comision from Congress to Alter his Rout And Sent him for Newbury port Where I trust he wil be Condemd there being a New Act passt Death for trading with the Inimie And I Could Wish to See Allittle of it put in practice that the fair trader might live the family of those Joys left America As Disafected At the first of our Disturbances And I Belive the Brig was as much bound to N york as I was to this port. Sir I brought a Number of Dispatches from the french Genrl & Adrimall At Newport which will Come per post would likewise inform you of the Arivall of the french fleet at Boston from france the 8th Ullto. Sir I have a fine Ship mounting 16 sixpound Cannon hope to Sail in four or five weeks if you Have any Comands Should Recive them With pleasuer Am Sr yr most obedt. Humbe Sert.
Moses Brown
  
Addressed: To / His / Excelencey Benjn. / Frankly Esqr / paris
Endorsed: Answd Aug 6.
Notation: Capt Brown July 23 1781
